DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 03 Dec 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks Page 14 line 9, filed 03 Dec 2021, with respect to drawings have been fully considered and are persuasive.  The objection of 03 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks Page 14 line 14, filed 03 Dec 2021, with respect to specification have been fully considered and are persuasive.  The objection of 03 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks Page 15 line 3, filed 03 Dec 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 03 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks Page 16 line 14, filed 03 Dec 2021, with respect to claim 15 have been fully considered and are persuasive.  The rejection of 03 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks Page 18 line 7, filed 03 Dec 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of 03 Aug 2021 has been withdrawn. 


Allowable Subject Matter
Claim(s) 1-25 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/
Examiner, Art Unit 3672                                                                                                                                                                                                        
10 Mar 2022